

116 S3899 IS: Veterans Economic Recovery Act of 2020
U.S. Senate
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3899IN THE SENATE OF THE UNITED STATESJune 4, 2020Mr. Moran (for himself, Mr. Tester, Mr. Blumenthal, Mr. Cramer, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a retraining assistance program for unemployed veterans, and for other purposes.1.Short titleThis Act may be cited as the Veterans Economic Recovery Act of 2020.2.COVID–19 veteran rapid retraining assistance program(a)In generalThe Secretary of Veterans Affairs shall carry out a program under which the Secretary shall provide up to 12 months of retraining assistance to eligible veterans for the pursuit of covered programs of education. (b)Eligible veterans(1)In generalFor purposes of this section, an eligible veteran is a veteran who—(A)as of the date of the submittal by the veteran of an application for assistance under this section— (i)is at least 25 years of age but not more than 60 years of age;(ii)is unemployed by reason of a covered public health emergency, as certified by the veteran; and(iii)is not eligible to receive educational assistance under chapter 30, 31, 32, 33, or 35 of title 38, United States Code, or chapter 1606 or 1607 of title 10, United States Code;(B)is not enrolled in any Federal or State jobs program;(C)is not in receipt of compensation for a service-connected disability rated totally disabling by reason of unemployability; and(D)will not be in receipt of unemployment compensation (as defined in section 85(b) of the Internal Revenue Code of 1986), including any cash benefit received pursuant to subtitle A of title II of division A of the CARES Act (Public Law 116–136), as of the first day on which the veteran would pursue a covered program of education using retraining assistance under this section.(2)Treatment of veterans who transfer entitlementFor purposes of paragraph (1)(A)(iii), a veteran who has transferred all of the veteran’s entitlement to educational assistance under section 3319 of title 38, United States Code, shall be considered to be a veteran who is not eligible to receive educational assistance under chapter 33 of such title.(3)Failure to completeAny veteran who receives retraining assistance under this section to pursue a covered program of education and who fails to complete the program of education shall not be eligible to receive additional assistance under this section.(c)Covered programs of education(1)In generalFor purposes of this section, a covered program of education is a program of education (as such term is defined in section 3452(b) of title 38, United States Code) for training, pursued by the veteran on a full-time or part-time basis—(A)(i)that is approved under chapter 36 of title 38, United States Code; (ii)with respect to which a show cause order has not been issued by a State approving agency under such chapter during the five-year period preceding the date on which an eligible veteran begins to pursue such program; (iii)that does not lead to a bachelors or graduate degree; and(iv)that is designed to provide training for a high-demand occupation, as determined under paragraph (2); or(B)is a high technology program of education offered by a qualified provider, under the meaning of such terms in section 116 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48; 38 U.S.C. 3001 note).(2)Determination of high-demand occupations(A)Initial implementationIn carrying out this section, to determine whether a covered program of education is designed to provide training for high-demand occupations, the Secretary of Veterans Affairs shall use the list of high-demand occupations compiled by the Commissioner of Labor Statistics until the final list is issued under subparagraph (C). (B)Study required(i)In generalThe Secretary shall enter into an agreement with a federally funded research and development corporation or another appropriate entity outside of the Department of Veterans Affairs for the conduct of a study to determine which occupations are high-demand occupations. (ii)DeadlineThe study described in clause (i) shall be completed not later than 30 days after the date of the enactment of this Act.(C)Final listThe Secretary—(i)may add or remove one or more occupations from the list in use pursuant to subparagraph (A) during the 60-day period following the completion of the study required by subparagraph (B);(ii)shall issue a final list of high-demand occupations for use under this section by not later than 60 days after the date of the completion of the study; and(iii)shall make such final list publicly available on a website of the Department.(D)Use of listThe Secretary shall use the final list issued under subparagraph (C) to determine whether a program of education is designed to provide training for high-demand occupations. (E)Removal of occupationsThe Secretary may remove occupations from the final list issued under subparagraph (C) as the Secretary determines appropriate.(d)Amount of assistance(1)Retraining assistanceThe Secretary of Veterans Affairs shall provide to an eligible veteran pursuing a covered program of education under the retraining assistance program under this section an amount equal to the amount of educational assistance payable under section 3313(c)(1)(A) of title 38, United States Code. (2)PaymentsAmounts described in paragraph (1) shall be payable directly to the educational institution offering the covered program of education pursued by the veteran as follows:(A)50 percent of the total amount payable shall be paid on the date on which the eligible veteran begins the covered program of education.(B)25 percent of the total amount payable shall be paid on the date on which the eligible veteran completes the covered program of education.(C)25 percent of the total amount payable shall be paid on the date on which the eligible veteran finds employment in a field related to the covered program of education.(3)Failure to completeIn the case of an eligible veteran who pursues a covered program of education under the retraining assistance program under this section, but who does not complete the program of education, the Secretary shall pay to the educational institution offering such program of education a pro-rated amount based on the number of months the veteran pursued the program of education—(A)under paragraph (2)(B), which shall be payable on the date on which the veteran provides notice to the educational institution that the veteran no longer intends to pursue the program of education; and(B)under paragraph (2)(C), which shall by payable only if the veteran finds employment in a field related to the program of education during the 180-day period beginning on the date on which the veteran withdraws from the program of education.(4)Housing stipendFor each month that an eligible veteran pursues a covered program of education under the retraining assistance program under this section, the Secretary shall pay to the veteran a monthly housing stipend in an amount equal to—(A)in the case of a covered program of education at an institution of higher learning (as that term is defined in section 3452(f) of title 38, United States Code) pursued on more than a half-time basis, the amount specified under subsection (c)(1)(B) of section 3313 of title 38, United States Code;(B)in the case of a covered program of education at an institution other than an institution of higher learning pursued on more than a half-time basis, the amount specified under subsection (g)(3)(A)(ii) of such section; (C)in the case of a covered program of education pursued on less than a half-time basis, the amount specified under subsection (f)(2)(A)(ii) of such section; or(D)in the case of a covered program of education pursued solely through distance learning on more than a half-time basis, the amount specified under subsection (c)(1)(B)(iii) of such section.(5)Failure to find employmentThe Secretary shall not make a payment under paragraph (2)(C) with respect to an eligible veteran who completes or fails to completes a covered program of education under the retraining assistance program under this section if the veteran fails to find employment in a field related to the program of education within the 180-period beginning on the date on which the veteran withdraws from or completes the program.(e)Use of assistanceEach eligible veteran who receives retraining assistance under this section may use such assistance only to pursue a covered program of education. (f)Relation to other educational assistance and benefitsRetraining assistance provided under this section shall be in addition to any other entitlement to educational assistance or benefits for which an eligible veteran is, or has been, eligible(g)No transferabilityRetraining assistance provided under this section may not be transferred to another individual.(h)Employment assistance(1)In generalThe Secretary of Labor shall contact each eligible veteran who pursues a covered program of education under this section—(A)not later than 30 days after the date on which the veteran begins the program of education to notify the veteran of the availability of employment placement services upon completion of the program; and(B)not later than 14 days after the date on which the veteran completes, or terminates participation in, such program to facilitate the provision of employment placement services to such veteran.(2)Provision of informationThe Secretary of Veterans Affairs shall provide to the Secretary of Labor such information as may be necessary to carry out paragraph (1).(i)Nonprofit organization(1)In generalThe Secretary of Veterans Affairs may enter into a memorandum of understanding with one or more qualified nonprofit organizations for the purpose of facilitating the employment of eligible veterans who participate in the retraining assistance program under this section.(2)Qualified nonprofit organizationFor purposes of this subsection, a qualified nonprofit organization is a nonprofit organization that—(A)is an association of businesses; and(B)has at least two years of experience providing job placement services for veterans.(j)Follow up outreachThe Secretary of Veterans Affairs, in coordination with the Secretary of Labor, shall contact each veteran who completes a covered program of education under the retraining assistance program under this section 30 days, 60 days, 90 days, and 180 days after the veteran completes such program of education to ask the veteran about— (1)the experience of the veteran in the retraining assistance program; and (2)the veteran’s employment status.(k)Time frame for participationAn eligible veteran who participates in the retraining assistance program under this section shall—(1)begin a program of education by not later than 150 days after the date of the enactment of this Act; and(2)complete such program of education by not later than 17 months after the date of the enactment of this Act.(l)LimitationNot more than 35,000 eligible veterans may receive retraining assistance under this section.(m)TerminationNo retraining assistance may be paid under this section after the date that is 17 months after the date of the enactment of this Act.(n)GAO reportNot later than 180 days after the termination of the retraining assistance program under subsection (m), the Comptroller General of the United States shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the outcomes and effectiveness of the program.(o)DefinitionsIn this section:(1)Active military, naval, or air service; discharge or releaseThe terms active military, naval, or air service and discharge or release have the meanings given those terms in section 101 of title 38, United States Code. (2)Covered public health emergencyThe term covered public health emergency means—(A)the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to Coronavirus Disease 2019 (COVID–19); or(B)a domestic emergency declared, based on an outbreak of Coronavirus Disease 2019 (COVID–19), by the President, the Secretary of Homeland Security, or a State or local authority.(3)VeteranThe term veteran means—(A)a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable; or(B)a member of a reserve component of the Armed Forces who serves on active duty pursuant to section 502(f) of title 32, United States Code, for a period of 30 days or longer by reason of a covered public health emergency.(p)Funding(1)In generalFor each fiscal year for which the Secretary of Veterans Affairs provides retraining assistance under this section, such sums as may be necessary shall be made available for such assistance from— (A)funds appropriated to, or otherwise made available to, the Department of Veterans Affairs for the payment of readjustment benefits; and (B)funds appropriated to the Department under the CARES Act (Public Law 116–136). (2)Administrative costsThe Secretary may use up to $10,000,000 for administrative costs associated with carrying out this section from funds appropriated to, or otherwise made available to, the Department, including funds appropriated to the Department under the CARES Act (Public Law 116–136).3.Access for the Secretaries of Labor and Veterans Affairs to the Federal directory of new hiresSection 453A(h) of the Social Security Act (42 U.S.C. 653a(h)) is amended by adding at the end the following new paragraph:(4)Veteran employmentThe Secretaries of Labor and of Veterans Affairs shall have access to information reported by employers pursuant to subsection (b) of this section for purposes of tracking employment of veterans..4.Expansion of eligible class of providers of high technology programs of education for veteransSection 116 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48; 38 U.S.C. 3001 note) is amended—(1)in subsection (b), by adding at the end the following: The Secretary shall treat an individual as an eligible veteran if the Secretary determines that the individual shall become an eligible veteran fewer than 180 days after the date of such determination.;(2)in subsection (c)—(A)in paragraph (3)(A), by striking has been operational for at least 2 years and inserting employs instructors whom the Secretary determines are experts in their respective fields in accordance with paragraph (6); and(B)by adding at the end the following new paragraph:(6)ExpertsThe Secretary shall determine whether instructors are experts under paragraph (3)(A) based on evidence furnished to the Secretary by the provider regarding the ability of the instructors to—(A)identify professions in need of new employees to hire, tailor the programs to meet market needs, and identify the employers likely to hire graduates;(B)effectively teach the skills offered to eligible veterans;(C)provide relevant industry experience in the fields of programs offered to incoming eligible veterans; and(D)demonstrate relevant industry experience in such fields of programs.;(3)in subsection (d), in the matter preceding paragraph (1), by inserting (not including an individual described in the second sentence of subsection (b)) after each eligible veteran;(4)in subsection (e), in the matter preceding paragraph (1), by inserting , including a part-time program shorter than six months in duration, after means a program of education;(5)in subsection (g), by striking $15,000,000 and inserting $45,000,000; and(6)by adding at the end the following new subsection (i):(i)Prohibition on certain accounting of assistanceThe Secretary may not consider enrollment in a high technology program of education under this section to be assistance under a provision of law referred to in section 3695 of title 38, United States Code..5.Pilot program for off-base transition training for veterans and spouses(a)Extension of pilot programSubsection (a) of section 301 of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 10 U.S.C. 1144 note) is amended—(1)by striking During the two-year period beginning on the date of the enactment of this Act and inserting During the five-year period beginning on the date of the enactment of the Veterans Economic Recovery Act of 2020; and(2)by striking to assess the feasibility and advisability of providing such program to eligible individuals at locations other than military installations.(b)LocationsSubsection (c) of such section is amended—(1)in paragraph (1)—(A)in the paragraph heading, by striking States and inserting locations; and (B)by striking not less than three and not more than five States and inserting not fewer than 50 locations in States (as defined in section 101 of title 38, United States Code);(2)in paragraph (2), by striking at least two and inserting at least 20; and(3)by adding at the end the following new paragraphs:(5)PreferencesIn selecting States for participation in the pilot program, the Secretary shall provide a preference for any State with— (A)a high rate of usage of unemployment benefits for recently separated members of the Armed Forces; or(B)a labor force or economy that has been significantly impacted by a covered public health emergency.(6)Covered public health emergency definedIn this subsection, the term covered public health emergency means—(A)the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to Coronavirus Disease 2019 (COVID–19); or(B)a domestic emergency declared, based on an outbreak of Coronavirus Disease 2019 (COVID–19), by the President, the Secretary of Homeland Security, or a State or local authority..(c)Annual reportSubsection (e) of such section is amended by adding at the end the following new sentence: Each such report shall include information about the employment outcomes of the eligible individuals who received such training during the year covered by the report.. (d)Conforming repealSubsection (f) of such section is repealed.6.Grants for provision of transition assistance to members of the Armed Forces after separation, retirement, or discharge(a)In generalThe Secretary of Veterans Affairs shall make grants to eligible organizations for the provision of transition assistance to members of the Armed Forces who are separated, retired, or discharged from the Armed Forces, and spouses of such members.(b)Use of fundsThe recipient of a grant under this section shall use the grant to provide to members of the Armed Forces and spouses described in subsection (a) resume assistance, interview training, job recruitment training, and related services leading directly to successful transition, as determined by the Secretary.(c)Eligible organizationsTo be eligible for a grant under this section, an organization shall submit to the Secretary an application containing such information and assurances as the Secretary, in consultation with the Secretary of Labor, may require.(d)PriorityIn making grants under this section, the Secretary shall give priority to an organization that—(1)provides multiple forms of services described in subsection (b); or(2)is located in a State with—(A)a high rate of unemployment among veterans;(B)a high rate of usage of unemployment benefits for recently separated members of the Armed Forces; or(C)a labor force or economy that has been significantly impacted by a covered public health emergency (as such term is defined in section 2(o)(2)).(e)Amount of grantA grant under this section shall be in an amount that does not exceed 50 percent of the amount required by the organization to provide the services described in subsection (b).(f)DeadlineThe Secretary shall carry out this section not later than six months after the date of the enactment of this Act.(g)TerminationThe authority to provide a grant under this section shall terminate on the date that is five years after the date on which the Secretary implements the grant program under this section.(h)Funding(1)In generalFor each fiscal year for which the Secretary makes grants for transition assistance under this section, such sums as may be necessary shall be made available for such assistance from funds appropriated to, or otherwise made available to, the Department of Veterans Affairs, including funds appropriated under the CARES Act (Public Law 116–136).(2)Administrative costsThe Secretary may use up to $10,000,000 for administrative costs associated with carrying out this section from funds appropriated to, or otherwise made available to, the Department, including funds appropriated to the Department under the CARES Act (Public Law 116–136).